DETAILED ACTION
This is the final Office action on the merits. Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments are sufficient to overcome the rejections of claims 1-8 and 14-20 under 35 U.S.C. 102(a)(2) as being anticipated by Stoschek et al. (US 20200217967 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejections of claims 9-13 under 35 U.S.C. 102(a)(2) as being anticipated by Garde et al. (US 20180088238 A1). However, a new ground of rejection is introduced by the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stoschek et al. (US 20200217967 A1), modified in view of Suzuki et al. (US 20160299219 A1) and Hays et al. (US 20120050750 A1).

Regarding claim 1 Stoschek et al. teaches a method of controlling a laser sensing system implemented on an aircraft, the laser sensing system configured to emit a laser (FIG. 5, Paragraph [0014]), the method comprising:
determining, by a controller, that the aircraft is in a first operational state (FIG. 5 Step 804, Paragraph [0047]);
emitting, by the laser sensing system, a laser at a first operational intensity (FIG. 5 Step 802, Paragraph [0047]);
determining, by the controller, that the aircraft is in a second operational state (FIG. 5 Step 804, Paragraph [0047]); and
emitting, by the laser sensing system, the laser at a second operational intensity (FIG. 5 Step 806, Paragraph [0047]), wherein the second operational intensity is greater than the first operational intensity (FIG. 5 Step 806, Paragraph [0047]).

Stoschek et al. fails to teach, but Suzuki et al. teaches obtaining, by the controller, feedback parameters regarding the laser emitted at the second operational intensity (FIG. 13, feedback unit 332, Paragraph [0152]-[0157]);
	determining, by the controller, a gain based upon the filtered feedback parameters (FIG. 13, feedback unit 332, Paragraph [0152]-[0157], Intensity level would indicate gain.); and
	adjusting the second power level based upon the gain (FIG. 13, feedback unit 332 and output intensity setting unit 132, Paragraph [0152]-[0157]. Sets intensity level based on received signal intensity, indicative of gain.).



The combination of Stoschek et al. and Suzuki et al. fails to teach, but Hays et al. teaches filtering, by the controller, the feedback parameters by wavelength to remove particulate reflection feedback parameters, the filtering producing filtered feedback parameters being indicative of molecular content of the atmosphere (Paragraphs [0222] and [0252]. LiDAR system can detect molecular content of the atmosphere and be filtered based on wavelength.).	

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the laser power adjustment method taught by Stoschek et al., and modified with the gain feedback and power level adjustment method taught by Suzuki et al., with the wavelength filtering and molecular content detection taught by Hays et al. The reasoning for this is that by measuring molecular content of the atmosphere being scanned, feedback can be provided to the scanner regarding atmospheric conditions and the required power level to scan in said conditions. This predictably allows the scanner to adjust its’ power level to better suit atmospheric conditions, such as fog. Filtering by wavelength is a common method within the art for ensuring that excess light and signals are removed from the return signal, and predictably leads to higher signal-to-noise ratios.



Regarding claim 3 Stoschek et al., modified in view of Suzuki et al. and Hays et al., teaches the method of claim 2, wherein emitting, by the laser sensing system, the laser at the first operational intensity comprises emitting the laser at an eye safe level (Stoschek et al., FIG. 5 Step 802, Paragraph [0047]).

Regarding claim 4 Stoschek et al., modified in view of Suzuki et al. and Hays et al., teaches the method of claim 3, wherein determining, by the controller, that the aircraft is in the second operational state comprises determining that the aircraft is in flight (Stoschek et al., FIG. 5 Step 804, Paragraph [0047]).

Regarding claim 5 Stoschek et al., modified in view of Suzuki et al. and Hays et al., teaches the method of claim 1, wherein the laser sensing system is a light detection and ranging (LIDAR) sensing system (Stoschek et al., FIG. 3, LIDAR Sensor 30, Paragraph [0014]).

Regarding claim 6 Stoschek et al., modified in view of Suzuki et al. and Hays et al., teaches the method of claim 1, wherein determining, by the controller, that the aircraft is in the first operational state comprises obtaining characteristics of the aircraft to determine the first operational state (Stoschek et al., FIG. 5 Step 804, Paragraph [0047]).

Regarding claim 7 Stoschek et al., modified in view of Suzuki et al. and Hays et al., teaches the method of claim 6, wherein obtaining the characteristics of the aircraft comprises receiving, by the controller, data 

Regarding claim 8 Stoschek et al., modified in view of Suzuki et al. and Hays et al., teaches the method of claim 7, wherein determining, by the controller, that the aircraft is in the second operational state comprises determining that the aircraft is in the second operational state using the obtained characteristics of the aircraft (Stoschek et al., FIG. 5, Step 804, Paragraph [0047]).

Regarding claim 14 Stoschek et al. teaches a laser sensing system comprising:
	a laser emitter configured to emit a laser (Paragraph [0037], Discusses laser output, it must have some form of laser emitter.); and
	a controller configured to control the laser emitter (FIG. 4, Memory 320, LIDAR Control Logic 355, Paragraph [0037]), wherein the controller operates the laser sensing system in a first operating mode based upon detected conditions, and operates the laser sensing system in a second operating mode based upon the detected conditions (FIG. 5, Step 804, Paragraph [0047]);
	wherein the controller controls the laser emitter to emit the laser at a first intensity during the first operating mode (FIG. 5, Step 802, Paragraph [0047]) and a second intensity during the second operating mode (FIG. 5, Step 806, Paragraph [0047]), wherein the second intensity is greater than the first intensity (FIG. 5, Step 806, Paragraph [0047]).

Stoschek et al. fails to teach, but Suzuki et al. teaches wherein the controller is further configured to:
obtain feedback parameters regarding the laser emitted at the second intensity during the second operating mode (FIG. 13, feedback unit 332, Paragraph [0152]-[0157]);

adjust the second intensity based upon the gain (FIG. 13, feedback unit 332 and output intensity setting unit 132, Paragraph [0152]-[0157]. Sets intensity level based on received signal intensity, indicative of gain.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the laser sensing system taught by Stoschek et al., with the gain feedback and power level adjustment system taught by Suzuki et al. The reasoning for this is that by receiving actual, measured feedback related to the intensity of the beam the control system would be able to measure whether the actual power level of the laser emission is too high, given the desired level and adjust the level accordingly. This would predictably allow the device to emit light at the desired power levels as dictated by desired scan range and eye safety concerns.

The combination of Stoschek et al. and Suzuki et al. fails to teach, but Hays et al. teaches wherein the controller is further configured to:
filter the feedback parameters by wavelength to remove particulate reflection feedback parameters, the filtering producing filtered feedback parameters being indicative of molecular content of the atmosphere (Paragraphs [0222] and [0252]. LiDAR system can detect molecular content of the atmosphere and be filtered based on wavelength.);

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the laser sensing system taught by Stoschek et al., modified with the gain feedback and power level adjustment system taught by Suzuki et al., with the wavelength filtering and 

Regarding claim 15 Stoschek et al., modified in view of Suzuki et al. and Hays et al., teaches the laser sensing system of claim 14, wherein the first operating mode is an on- ground mode for an aircraft (Stoschek et al., FIG. 5, Step 802, Paragraph [0047]).

Regarding claim 16 Stoschek et al., modified in view of Suzuki et al. and Hays et al., teaches the laser sensing system of claim 15, wherein the first intensity comprises an eye safe intensity (Stoschek et al., FIG. 5, Step 802, Paragraph [0047]).

Regarding claim 17 Stoschek et al., modified in view of Suzuki et al. and Hays et al., teaches the laser sensing system of claim 16, wherein the second operating mode is an in- flight state for the aircraft (Stoschek et al., FIG. 5, Step 806, Paragraph [0047]).

Regarding claim 18 Stoschek et al., modified in view of Suzuki et al. and Hays et al., teaches the laser sensing system of claim 17, wherein the controller is configured to receive characteristics of the aircraft to determine the aircraft is on the ground (Stoschek et al., FIG. 5, Step 804, Paragraph [0047]).



Regarding claim 20 Stoschek et al., modified in view of Suzuki et al. and Hays et al., teaches the laser sensing system of claim 14, wherein the laser sensing system is a light detection and ranging (LIDAR) sensing system (Stoschek et al., FIG. 3, LIDAR Sensor 30, Paragraph [0014]).

	
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Garde et al. (US 20180088238 A1), modified in view of Suzuki et al. (US 20160299219 A1) and Hays et al. (US 20120050750 A1).

Regarding claim 9 Garde et al. teaches a system for an aircraft, the system comprising:
	an optical sensor configured to emit a laser through a window of the aircraft (FIG. 1, LIDAR air data sensor 102 and laser transceiver 104, Paragraph [0023]);
	at least one aircraft sensor configured to sense at least one aircraft condition (Paragraph [0057], Must be able to detect weight on wheel, requiring an aircraft sensor.); and
	a controller configured to determine a first operational state of the aircraft based upon the at least one aircraft condition (FIG. 1, processing device 108 and memory 110, Paragraph [0052]) and determine a second operational state of the aircraft based on the at least one aircraft condition (FIG. 1, processing device 108 and memory 110, Paragraph [0052]);
	wherein the controller is further configured to:
 operate the optical sensor to emit the laser at a first intensity during the first operational state (FIG. 1, processing device 108 and memory 110, Paragraph [0052]) and a second intensity during the 

Garde et al. fails to teach, but Suzuki et al. teaches wherein the controller is further configured to:
	obtain feedback parameters regarding the laser emitted at the second intensity during the second operational state (FIG. 13, feedback unit 332, Paragraph [0152]-[0157]);
	determine a gain based upon the filtered feedback parameters (FIG. 13, feedback unit 332, Paragraph [0152]-[0157], Intensity level would indicate gain.); and
adjust the second intensity based upon the gain (FIG. 13, feedback unit 332 and output intensity setting unit 132, Paragraph [0152]-[0157]. Sets intensity level based on received signal intensity, indicative of gain.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the laser sensing system taught by Garde et al., with the gain feedback and power level adjustment system taught by Suzuki et al. The reasoning for this is that by receiving actual, measured feedback related to the intensity of the beam the control system would be able to measure whether the actual power level of the laser emission is too high, given the desired level and adjust the level accordingly. This would predictably allow the device to emit light at the desired power levels as dictated by desired scan range and eye safety concerns.

The combination of Garde et al. and Suzuki et al. fails to teach, but Hays et al. teaches wherein the controller is further configured to:


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the laser sensing system taught by Garde et al., modified with the gain feedback and power level adjustment system taught by Suzuki et al., with the wavelength filtering and molecular content detection system taught by Hays et al. The reasoning for this is that by measuring molecular content of the atmosphere being scanned, feedback can be provided to the scanner regarding atmospheric conditions and the required power level to scan in said conditions. This predictably allows the scanner to adjust its’ power level to better suit atmospheric conditions, such as fog. Filtering by wavelength is a common method within the art for ensuring that excess light and signals are removed from the return signal, and predictably leads to higher signal-to-noise ratios.

Regarding claim 10 Garde et al., modified in view of Suzuki et al. and Hays et al., teaches the system of claim 9, wherein the first operational state is an on-ground state for the aircraft (Garde et al., Paragraph [0057]).

Regarding claim 11 Garde et al., modified in view of Suzuki et al. and Hays et al., teaches the system of claim 10, wherein the first intensity comprises an eye safe intensity (Garde et al., Paragraphs [0053] and [0057]).



Regarding claim 13 Garde et al., modified in view of Suzuki et al. and Hays et al., teaches the system of claim 9, wherein the laser sensing system is a light detection and ranging (LIDAR) sensing system (Garde et al., FIG. 1, LIDAR air data sensor 102 and laser transceiver 104, Paragraph [0022]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R HEBERT whose telephone number is (571)272-5454. The examiner can normally be reached on Monday-Thursday 8:30-7:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN RICHARD HEBERT/               Examiner, Art Unit 3645                                                                                                                                                                                         


/LUKE D RATCLIFFE/               Primary Examiner, Art Unit 3645